DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on December 9, 2021 cancelled claims 1-20.  No claims were amended and new claims 21-40 were added.  Thus, the currently pending claims addressed below are claims 21-40.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-17,12, and 17 of U.S. Patent No. 10,970,738 in view of Sundaresan (PGPUB: 2015/0302444). The analysis of the combination is disclosed below.


Patent 10,970,738
Instant application


Claims 1, 12, and 17: receiving metadata relating to an event;


Claims 21, 28, and 35: receiving metadata relating to an event;
Claims 1, 12, and 17: based on the received metadata, selecting a plurality of target audiences for one or more presentations for the event;
Claims 21, 28, and 35: based on the received metadata, selecting a plurality of target audiences for one or more presentations regarding the event;
Claims 1, 12, and 17: receiving additional metadata,
Claims 21, 28, and 35: receiving additional metadata relating to at least one of a time, venue, performer, theme, or content associated with the event

providing a list of benefits that is associated with referrals for the event;
Claim 6: wherein the presentation plan also specifies the target audience for which the particular presentations are to be deployed for
providing referral targets corresponding to individual benefits from the list of benefits;

transmitting the referral targets to a plurality of remote computing devices that are associated with a plurality of users;
Claims 1, 12, and 17: programmatically generating a plurality of presentations 
Claims 21, 28, and 35:  programmatically generating a plurality of presentations regarding the event, specifying lists of benefits and multiple combinations of particular presentations, time frames for the presentations, and media platforms on which the particular presentations are to be deployed

Claims 1, 12, and 17: 
deploying the plurality of presentations
Claims 1, 12, and 17: programmatically monitoring efficiency of the deployed presentations, the efficiency being characterized by values for at least one metric for individual presentations of the plurality of presentations; 

Claim 7: wherein the values for the at least one metric include at least one of a click-through rate, a purchase rate, or a user referral rate.
Claims 21, 28, and 35: receiving, from the plurality of remote computing devices, feedback that is associated with the transmitted referral targets, wherein the feedback includes referrals made by the plurality of users based on the transmitted referral targets

(Since receiving feedback regarding referrals is one type of monitoring the value of a referral rate, the scope of this limitations is entirely encompassed by the scope of claims 1 and 7 of Patent 10,970,738) 
Claims 1, 12, and 17: 


Claims 21, 28, and 35: dynamically adjusting at least one presentation of the plurality of presentations, including dynamically adjusting the referral targets, based on the received feedback


The claims of Patent 10,970,738 disclose that that presentations include the selection of combinations of presentation elements (claim 2), but does not disclose what these combinations of presentation elements might be.  
Thus, the claims of Patent 10,970,738 do not recite the following limitations: 
Claims 1, 12, and 17: providing a list of benefits that is associated with referrals for the event; providing referral targets corresponding to individual benefits from the list of benefits; and transmitting the referral targets to a plurality of remote computing devices that are associated with a plurality of users.
Claims 22 and 29: The apparatus of claim 21, and the method of claim 28, wherein the actions further include: employing the dynamically adjusted referral targets in conjunction with each subsequent event access authorization. 
Claims 23, 30 and 36: The apparatus of claim 21, the method of claim 28, and the computer-readable storage medium of claim 35, wherein the lists of benefits include multiple different types of benefits. 
Claims 24, 31 and 37: The apparatus of claim 21, the method of claim 28, and the computer-readable storage medium of claim 35, wherein the lists of benefits include enhanced access to the event.
Claims 25, 32 and 38: The apparatus of claim 21, the method of claim 28, and the computer-readable storage medium of claim 35, wherein the actions further include: transmitting, to at least one remote computing device of the plurality of remote computing devices, a link for electronically sharing a presentation relating to the event with others.
Claims 26, 33 and 39: The apparatus of claim 21, the method of claim 28, and the computer-readable storage medium of claim 35, wherein dynamically adjusting the referral targets includes using machine learning to provide different referral targets to different users. 
Claims 27, 34 and 40: The apparatus of claim 21, and the method of claim 28, wherein the actions further include: receiving, from at least one remote computing device of the plurality of remote computing devices, an indication of a referral made in response to the plurality of presentations. 
However, the analogous art of Sundaresan disclose that it is well known to provide a user with referral request that includes a custom referral offer which includes:
 providing a list of benefits that is associated with referrals for the event (Paragraph 15: offer includes a reward (benefit) issuable to the referring user in exchange for referring a new user to a network-based service such as receive 30% off your next purchase; Paragraphs 30 and 44: the custom referral offer includes a monetary reward such as a coupon, discount, redeemable loyalty points, or other monetary incentive that may be issued to the referrer in exchange for successfully referring a new user: Paragraph 37: save $20 (benefit); buy one get one free (benefit); Paragraph 53: receive a free movie ticket (benefit); receive $15 toward the purchase (benefit); Paragraph 54: receive $10 (benefit) or $50 (benefit); custom referral offer may include one or more rewards directed to the referrer user) 
providing referral targets corresponding to individual benefits from the list of benefits (Paragraphs 15, 37, 53-54: when you refer a friend (referral target); Paragraph 37: when you refer a friend (referral target); Paragraph 55: refer your friends Sam Johnson (referral target); Paragraph 67: customer referral offer may be only applicable to the referral of a certain user, set of users, or classification of users (referral targets); and
transmitting the referral targets to a plurality of remote computing devices that are associated with a plurality of users (Paragraph 56: the messaging module transmits the referral request to a client device).
wherein the actions further include: employing the dynamically adjusted referral targets in conjunction with each subsequent event access authorization. (Paragraph 53; 55-56; and 64: the custom referral offers are based on the user transaction history; purchases resulting from the user sharing (referring) a product; and the estimated value of the referee as determined from the referee’s social data)
wherein the lists of benefits include multiple different types of benefits. (Paragraphs 30 and 44: the custom referral offer includes a monetary reward such as a coupon, discount, redeemable loyalty points, or other monetary incentive that may be issued to the referrer in exchange for successfully referring a new user)
wherein the lists of benefits include enhanced access to the event. (Paragraph 37: get free admittance to a movie via a free movie ticket)
wherein the actions further include: transmitting, to at least one remote computing device of the plurality of remote computing devices, a link for electronically sharing a presentation relating to the event with others (Paragraph 56: The referral request may further include a referral code, and may also include link to be used in facilitating the referral)
wherein dynamically adjusting the referral targets includes using machine learning to provide different referral targets to different users. (Paragraph 42, 49-50, and 58-64: The social analysis module is configured to retrieve and analyze social data about users or groups of users from one or more social networks to compute a social impact rating for users and segment users, as the social data changes over time this is considered machine learning)
wherein the actions further include: receiving, from at least one remote computing device of the plurality of remote computing devices, an indication of a referral made in response to the plurality of presentations. (Paragraph 47: The referral processing module 408 may receive a referral code from a referred user at some point during the referred user's patronage of the network-based service)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the invention disclosed in the claims of Patent 10,970,738 to include the providing of the list of benefits, referral targets, and referral link to the referrer, monitor and track the referrals based on the referral link, and update and refine the referral analysis based on results as disclosed by Sundaresan.  
The rationale for doing so is that merely requires combining prior art elements according to known methods to yield predictable results. I can be clearly seen that each element claimed is taught in either the claims of Patent 10,970,738 or Sundaresan. The contents provided in the presentation, the method of tracking referral, and the updating of data so that the updated information is used in the referrer selection process as taught by Sundaresan does not change or effect the ability of the invention claimed in Patent 10,970,738 to generate, provide and adjust the presentation.  Since the functionalities of the elements in the claims of Patent 10,970,738 and Sundaresan do not interfere with each other the results of the combination would be predicable in that the referrer would be made aware of the benefit obtained for providing a referral and the group for which the referral would be made in order to obtain the benefit and the system would be kept up to date with the use of monitored and tracked metrics used in generating, selecting and providing future referral requests.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are directed to an apparatus, a method, and a computer-readable storage medium which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
receiving metadata relating to an event; 
selecting, based on the received metadata, a plurality of target audiences for one or more presentations regarding the event; 
receiving additional metadata relating to at least one of a time, venue, performer, theme, or content associated with the event; 
providing a list of benefits that is associated with referrals for the event; 
providing referral targets corresponding to individual benefits from the list of benefits; 
transmitting the referral targets to a plurality of remote computing devices that are associated with a plurality of users; 
generating, programmatically, a plurality of presentations regarding the event, specifying lists of benefits and multiple combinations of particular presentations, time frames for the presentations, and media platforms on which the particular presentations are to be deployed; 
deploying the plurality of presentations; 
receiving, from the plurality of remote computing devices, feedback that is associated with the transmitted referral targets, wherein the feedback includes referrals made by the plurality of users based on the transmitted referral targets; and 
dynamically adjusting at least one presentation of the plurality of presentations, including dynamically adjusting the referral targets, based on the received feedback. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising marketing and sales related activities or behaviors because they merely gather data, analyze the data, determine results based on the analysis, generate tailored content based on the results, and transmit the tailored content. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a device including at least one memory having processor-executable code and at least one processor which according to paragraphs 24-25 of the applicant’s specification is a general-purpose computing device; and machine learning as a field of use. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a device including at least one memory having processor-executable code and at least one processor to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general-purpose computer (as evidenced from paragraphs 24-26 and Langley et al., Approaches to Machine Learning, February 16, 1984, Department of Computer Science – Carnegie-Mellon University, pages 1-28 which discloses that the use of machine learning is old and well known on page 7, paragraph 3); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations, if removed from the abstract idea itself, are considered insignificant extra solution activity, as per MPEP 2106.05(g), because they are directed to merely receiving, storing and/or transmitting data: 
receiving metadata relating to an event; 
receiving additional metadata relating to at least one of a time, venue, performer, theme, or content associated with the event; 
providing a list of benefits that is associated with referrals for the event; 
providing referral targets corresponding to individual benefits from the list of benefits; 
transmitting the referral targets to a plurality of remote computing devices that are associated with a plurality of users;  
deploying the plurality of presentations; 
receiving, from the plurality of remote computing devices, feedback that is associated with the transmitted referral targets, wherein the feedback includes referrals made by the plurality of users based on the transmitted referral targets.
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 22-27; 29-34 and 36-40 appear to merely further limit the abstract idea by further limiting the adjusting of the referral targets which is considered part of the abstract idea (Claims 22, 26, 29, 33 and 39); further limiting the list of benefits which is considered part of the abstract idea (Claims 23-24, 30-31 and 36-37); further limiting the contents of the presentation which is considered part of the abstract idea (Claims 25, 32 and 38); and adding an additional receiving step which is considered part of the abstract idea and/or insignificant extra-solution activity (Claims 27, 34 and 40), and therefore only further limit the abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), does/do not include any new additional elements, which have not been addressed above, that are sufficient to amount to significantly more than the judicial exception, and as such are “directed to” said abstract idea (i.e. “PEG” Step 2A Prong Two=Yes); and do not add significantly more than the idea (i.e. “PEG” Step 2B=No)..  
Thus, based on the detailed analysis above, claims 21-40 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 21, 28, and 35 include the limitations:
receiving metadata relating to an event; and
receiving additional metadata relating to at least one of a time, venue, performer, theme, or content associated with the event; 
One of ordinary skill in the art would not be able to determine the metes and bounds of these limitations that is intended by the applicant.  To one of ordinary skill in the art metadata “relating” to an event and metadata “associated” with an event connotate the same scope. One of ordinary skill in the art would not be able to determine if the applicant intends these two terms to have different scope. Is the applicant asserting that the metadata and additional metadata are different types of metadata, such that the first metadata would not be able to include a time, venue, performer, theme, or content associated with the event? Or does the applicant’s invention include instance in which the metadata received is a time associated with the event and the additional metadata is also a time associated with the event? There is no indication in the claim that the “additional metadata” is used for any step of the invention of than that it was received. The received “metadata” is used to select target audiences, but there is no indication that the “additional metadata” is used for this purpose.  Perhaps the applicant intends both the received “metadata” and “additional metadata” to be used in selection of target audiences? If this is the case then the selecting step has improper antecedent basis to “the metadata”.  If not, what is the purpose of receiving the “additional metadata”? 
Independent claims 21, 28, and 35 include the limitations:
programmatically generating a plurality of presentations regarding the event, specifying lists of benefits and multiple combinations of particular presentations, time frames for the presentations, and media platforms on which the particular presentations are to be deployed; and deploying the plurality of presentations. 
One of ordinary skill in the art would not be able to determine what is expected to be occurring in these steps.  Particularly the claim indicates that you are “generating a plurality of presentations specifying” “multiple combinations of particular presentations”.  Does the applicant intend this limitation to mean you are generating a certain number of single presentations, then combining particular presentations of the single presentations, thereby generating a plurality of new presentations each of which comprises two or more of the single presentations? Or does the applicant intend the “particular presentations” to be something other than one of the generated presentations? Finally, the applicant is deploying the plurality of presentations.  Would this plurality of presentations be the presentations that include “multiple combinations of particular presentations” or could it be only the plurality of presentations that were generated so that the multiple combinations of particular presentations could be generated? Or perhaps it is some combination of both.
Dependent claims 22-27, 29-34, and 36-40 fail to correct the deficiencies of the claims from which they depend and as such are rejected by virtue of dependency.
For the purpose of prosecuting the claims the examiner is going to interpret these limitations as:
receiving metadata comprising at least one of a time, venue, performer, theme, or content associated with the event, and at least one other piece of data;
programmatically generating a plurality of presentations regarding the event, specifying lists of benefits; 
programmatically generating a plurality of combination presentations by combining the plurality of presentations, time frames for the plurality presentations, and media platforms on which the plurality presentations are to be deployed.
and deploying the combination presentations.

	Possible Allowable Subject Matter
Claims 21-40 would be allowable over the prior art if the applicant is able to overcome the Double Patent rejection, 35 USC 101 rejection, and 35 USC 112, second paragraph rejections identified above. 
The following is a statement of reasons for the indication of allowable subject matter:  The examiner has found prior art (see Sundaresan (PGPUB: 2015/0302444) and Sharma et al. (PGPUB 2013/0227011) that discloses: a device including at least one memory having processor-executable code stored therein, and at least one processor that is adapted to execute the processor-executable code, wherein the processor-executable code includes processor-executable instructions that, in response to execution, enable the device to perform actions, the actions including: 
receiving metadata relating to an event and receiving additional metadata relating to at least one of a time, venue, performer, theme, or content associated with the event; 
selecting, based on the received metadata, a plurality of target audiences for one or more presentations regarding the event; 
providing a list of benefits that is associated with referrals for the event; 
providing referral targets corresponding to individual benefits from the list of benefits; 
generating and transmitting, programmatically a plurality of presentations that include the list of benefits and the referral targets to a plurality of remote computing devices that are associated with a plurality of users, wherein each of the plurality of presentations includes multiple combinations of benefits and referral targets; 
generating and displaying an event profile regarding the event, specifying activities at the event, times of the event, and locations of the event that is customized for each user viewing the page such that friends/connections of the user who are attending the event are displayed;
receiving, from the plurality of remote computing devices, feedback that is associated with the transmitted referral targets, wherein the feedback includes referrals made by the plurality of users based on the transmitted referral targets; and
dynamically adjusting at least one presentation of the plurality of presentations, including dynamically adjusting the referral targets, based on the received feedback
The examiner has been unable to find prior art that discloses first “transmitting the referral targets to a plurality of remote computer devices that are associated with a plurality of users and then generating, programmatically, a plurality of presentations regarding the event, specifying lists of benefits and multiple combinations of particular presentations, time frames for the presentations, and media platforms on which the particular presentations are to be deployed”.  Thus, the claims are allowable over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (PGPUB: 2016/0253709): Discloses determining a target audience and personalizing advertisements for an event to the targeted audience.
Strompolos et al (PGPUB: 2014/0278968): Discloses targeting different advertisements for an event to different target audiences using a plurality of different media channels. 
Brooks et al (PGPUB: 2009/0012847): Discloses assessing the effectiveness of a group of presentations/advertisements and based on the results promoting strong performers and demoting the weak performers. 
Landers et al (PGPUB: 2013/0117124): Discloses a system for creating and advertisement/presentation strategy that allows advertisers to promote event such as sporting events, fairs, and festivals.
Guldimann et al (PGPUB: 2008/0215426): Discloses advertisement and event marketing and promotion based on the genre of the event, the venue, the data of the event, and demographics of the intended audience and included an analytical component to collect behavioral information of the system users.
Krishnan et al (PGPUB: 2017/0103416): Discloses monitoring an advertisement data object, generating metrics associated with the advertisement data object, and providing recommendations for modifying the advertisement.
Zarantonello et al, "The impact of event marketing on brand equity: the mediating roles of brand experience and brand attitude”, 2013, International Journal of Advertising 32, no. 2, pgs. 1-44 (Year: 2013): Discusses event marketing theory and practice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621